PER CURIAM:
The written Stipulation filed in this claim reveals that on September 18, 1975, Monroe Hamon, after being so directed by an employee of respondent, attempted to drive his automobile across Fenwick Bridge, a part of W. Va. Route 39, in Fenwick, West Virginia, and upon which respondent’s employees were working; and that while crossing the bridge, employees of respondent dropped hot metal on the automobile causing damages in the amount of $289.69. Being of opinion that liability does exist, and that the damages are reasonable, an award in that amount is hereby made.
Award of $289.69.